Exhibit 10.29

 

FOUNDERS TOWER OFFICE LEASE

 

THIS OFFICE LEASE AGREEMENT (this “Lease”) is made as of the 18th day of
November, 2002, and is by and between HEBRON COMMUNICATIONS CORPORATION, a
Florida Corporation whose notice address is 5900 N. Mosteller Drive, Suite 1150,
Oklahoma City, Oklahoma 73112 (“Landlord”) and Amerivision Communications Inc.
an Oklahoma Corporation whose notice address is 5900 Mosteller Drive. Suite
1600. Oklahoma City. Oklahoma 73112 (“Tenant”). Capitalized terms used herein
are either defined in the text of this Lease, in Article 1 below (which contains
certain definitions used herein and the basic economic terms of this Lease), or
in the Exhibits attached hereto.

 

RECITALS:

 

A.              Landlord is the owner of the Building commonly known as the
“Founders Tower” (herein the “Building”) located at 5900 N. Mosteller Drive in
Oklahoma City, Oklahoma.

 

B.               Landlord desires to lease to Tenant and Tenant desires to lease
from Landlord, the Premises, as hereinafter defined, on the terms and conditions
stated in this Lease.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

Article 1

DEFINITIONS

 

1.1             Lease; Landlord. The term “Lease” and such terms as “herein,”
“hereof,” “hereby,” “hereunder,” “hereto” and the like will mean this Office
Lease Agreement, together with all exhibits and schedules now or hereafter
attached hereto, and all modifications, amendments, extensions and renewals of
this Office Lease Agreement. The term “Landlord” shall be deemed to include, as
applicable, any successor in interest to Founders Tower as owner of the
Building.

 

1.2             Definition of Basic Lease Terms. When used in this Lease, the
following terms shall have the meanings set forth below, unless the context of
this Lease clearly requires otherwise.

 

“Actual Expense Increase”: The amount by which Operating Expenses in any
particular calendar year exceed Operating Expenses incurred in the Base Expense
Year.

 

“Additional Rent”: All sums payable by Tenant under or pursuant to this Lease,
whether to Landlord or others, other than Base Rent.

 

“Base Expense Year”: Shall mean the calendar year 2003.

 

“Base Rent”: The sum of $10,935.75 per month or $131,229.00 per year, plus any
additional amounts payable with respect to any partial month at the beginning of
the Term, as provided in Section 4.1 below.

 

“Commencement Date”: The date determined pursuant to Article 3 of this Lease.

 

“Common Areas”: Those areas in the Building consisting of corridors, elevator
foyers, restrooms, plaza areas and other similar facilities provided for the
common use and benefit of the tenants of the Building or patrons thereof.

 

“Estimated Expense Increase”: Landlord’s estimate of the amount by which
Operating Expenses for any particular calendar year will exceed Operating
Expenses for the Base Expense Year.

 

--------------------------------------------------------------------------------


 

“Expiration Date”:    December 31. 2004

 

“Guarantor(s)”: Not applicable.

 

“Legal Requirements”: All federal state, and local laws (whether imposed by
statute, ordinance, regulation, administrative or judicial order, any other
governmental authority, or common law), rules and regulations of utility
companies, and all restrictive covenants and Rules and Regulations now or
hereafter in effect which are applicable to the construction, modification, use
or occupancy of the Premises, Building and areas adjacent and appurtenant
thereto, including, without limitation, zoning ordinances, development and
subdivision regulations, building (including the Americans With Disabilities
Act), fire and safety codes, parking and traffic regulations, and environmental
requirements.

 

“Normal Business Hours”: 7:30 a.m. to 6:30 p.m. Monday through Friday, and 8:00
a.m. to 1:00 p.m. Saturday, legal holidays excepted.

 

“Operating Expenses”: See definition attached as Exhibit B hereto.

 

“Permitted Use”: General office use.

 

“Premises”: The tenant space located in the Building and known as Suite/Suites
Floors 13 and 16 and depicted on Exhibit A hereto.

 

“Rent”: All Base Rent and Additional Rent.

 

“Rentable Area of the Building”: 175,277 square feet.

 

“Rules and Regulations”: The rules and regulations relating to the use and
occupancy of the Premises and the Common Areas as set forth on Exhibit E
attached hereto and as the same may be amended from time to time by Landlord.

 

“Scheduled Commencement Date”:  January 1. 2003.

 

“Security Deposit”:    $10,000 deposited with lease dated January 1, 2000.

 

“Tenant’s Pro-Rata Share”:  7.13%.

 

“Term”: The period beginning on the Commencement Date and ending on the
Expiration Date, or any earlier date on which the Term is terminated pursuant to
the terms of this Lease.

 

Article 2

LEASE OF PREMISES

 

2.1             Lease.  In consideration of the payment of Rent and the
performance of the covenants and agreements by Tenant hereinafter set forth,
Landlord hereby leases and demises to Tenant the Premises, together with the
non-exclusive right, subject to the provisions hereof, to use all appurtenances
thereto, including the Building Common Areas and parking facilities designated
from time to time by Landlord for the exclusive or non-exclusive use of the
tenants of the Building.

 

2.2             Quiet Enjoyment. So long as Tenant is not in default under this
Lease, Tenant shall be entitled to the quiet enjoyment and peaceful possession
of the Premises, subject to the terms and provisions of the Lease, including,
without limitation, the Rules and Regulations.

 

2

--------------------------------------------------------------------------------


 

Article 3

TERM

 

3.1                                        Term. This Lease shall be effective
as of the date first written above.  The Term shall end without notice on the
Expiration Date.

 

3.2             Surrender; Holding Over.  Upon the expiration or other
termination of the Term, Tenant shall promptly quit the Premises and surrender
the same to Landlord in good order and condition, ordinary wear and tear and
loss by fire or other casualty excepted, unless due to the negligence of Tenant,
and Tenant shall remove all of its movable furniture, trade fixtures and other
personal property. The parties agree that their respective rights and
obligations regarding goods, furniture, furnishings, trade fixtures and any
other personal property belonging to Tenant which is left in the Premises at the
end of the Term will be governed by the provisions of Section 52 of Title 41 of
the Oklahoma Statutes, as the same may be amended from time to time. If Tenant
remains in possession of the Premises after the expiration of the Term and
continues to pay Rent, and Landlord accepts such Rent, without any express
written agreement as to such holding over, then such holding over shall be
deemed to be a tenancy from month-to-month, subject to all the terms and
conditions hereof on the part of Tenant to be observed and performed and at a
monthly Base Rent equivalent to two hundred percent (200%) of the monthly Base
Rent payable by Tenant immediately prior to such expiration, plus all other
Additional Rent payable hereunder. All such Rent shall be payable in advance on
the same day of each calendar month. Nothing contained herein shall be construed
as obligating Landlord to accept any rental tendered by Tenant after the
expiration of the Term or to relieve Tenant of its obligation as set forth above
to surrender the Premises at the end of the Term and any holdover without
Landlord’s consent shall be deemed a default hereunder entitling Landlord to all
of its rights and remedies set forth in Article 15 below, including, without
limitation, its right to recover consequential damages resulting from said
holdover.

 

3.3             Right of Entry. After reasonable prior notice to the Tenant,
Landlord may enter the Premises to exhibit the Premises to prospective tenants,
purchaser or mortgagee.

 

Article 4

RENT

 

4.1             Base Rent. Tenant agrees to pay Landlord the applicable Base
Rent specified in Section 1.2 above.  All Base Rent shall be paid in advance
commencing on the Commencement Date and on the first (1st) day of each calendar
month thereafter during the Term. If the Commencement Date is on other than the
first day of a calendar month, the first installment of Base Rent shall be
prorated based on the number of days from the Commencement Date to the first day
of the next succeeding calendar month, based upon a 30-day month.

 

4.2             Additional Rent. In addition to Base Rent, Tenant agrees to pay
the various items of Additional Rent at the times required under this Lease,
including specifically increases in Operating Expenses as referenced in Article
7 below.

 

4.3             Delinquent Rent.  If any Base Rent is not paid within five (5)
days of the day on which it becomes due (i.e. the first of each month), Landlord
may collect a late charge in an amount equal to ten percent (10%) of the
delinquent sum. Late charges shall be considered Additional Rent and failure to
pay the same shall be considered a default hereunder. Any Rent which remains
unpaid for more than thirty (30) days following its due date shall bear interest
from the date due until paid at the rate of eighteen percent (18%) per annum
(the ‘Default Rate”) based on a 360-day year. Payment of such late charges
and/or interest shall, at Landlord’s option, be a condition precedent to curing
any default hereunder. Landlord’s

 

3

--------------------------------------------------------------------------------


 

acceptance of subsequent installments of Rent without having received any
accrued late charges or interest will not waive Landlord’s right to collect such
late charges and interest at any’ time thereafter, including if applicable, at
the expiration or sooner termination of the Term.

 

4.4             Payments Under Lease.  Except as otherwise specifically provided
in this Lease, Tenant agrees to pay all Rent provided for herein without demand.
The obligation of the Tenant to pay Rent under this Lease is an independent
covenant and no act or circumstance whatsoever (whether constituting a default
by Landlord or not) will release Tenant from the obligation to pay Rent timely
or give rise to any deduction from or setoff against Rent payable hereunder.

 

Article 5

TENANT IMPROVEMENTS

 

5.1             Construction and Installation of the Tenant Improyements. The
construction and installation of tenant improvements shall be governed by the
Work Letter, if any, attached to this Lease as Exhibit D.  Except as may be
specifically set forth in any such Work Letter, Landlord shall have no
obligation for the construction and installation of tenant improvements or the
completion or remodeling of the Premises. Tenant agrees to accept the Premises
in their “as is” condition after completion of any portion of the work to be
performed by Landlord. If Landlord is delayed in delivering the Premises to
Tenant due to the failure of a prior occupant to vacate or remove its property
from the same, then Landlord’s obligation to commence its portion of its work if
any, shall be delayed by a like period of time. The postponement of Tenant’s
obligation to pay Rent and other sums hereunder shall be in full settlement of
all claims which Tenant may otherwise have by reason of such delay of delivery.

 

5.2             Acceptance of Premises. Except as provided in the Work Letter,
taking possession of the Premises by’ Tenant shall be conclusive evidence as
against Tenant that the Premises were in the condition agreed upon between
Landlord and Tenant and acknowledgment of satisfactory completion of any’ work
to be performed by Landlord.

 

Article 6

USE OF PREMISES

 

6.1             Character of Occupancy.  Tenant covenants and agrees to occupy
the Premises for the Permitted Use and for no other purpose, unless Landlord
otherwise consents in writing, which consent may be withheld in Landlord’s sole
discretion. Tenant agrees to use the Premises consistent with the Rules and
Regulations and in a careful, safe, and proper manner and to pay, on demand, for
any damage to the Premises caused by misuse or abuse thereof by Tenant. Tenant’s
agents or employees, or by any other person entering upon the Premises under
express or implied invitation of Tenant. Tenant agrees not to use the Premises
in a manner which would create a nuisance or which would disturb the other
tenants of the Building.

 

6.2             Compliance With Legal Requirements. Tenant, at Tenant’s expense,
shall comply with all Legal Requirements now in effect, or which may hereafter
be in effect, which shall impose any duty upon Landlord or
Tenant with respect to the occupation or alteration of the Premises. For
instance, as between Landlord and Tenant, Tenant shall bear responsibility for
the compliance of the Premises with the Americans With Disabilities Act. The
foregoing responsibilities shall be limited, however, to compliance required by
the unique character of any alterations undertaken by Tenant or by the unique
character of Tenant’s use (i.e., which distinguishes the same from ordinary
office usage). Consequently, to the extent Legal Requirements are imposed on
office usage in general, the cost of such compliance will be paid by Landlord. 
To the extent Legal Requirements are imposed solely by reason of the unique
character of Tenant’s alterations, as described above, the cost of compliance
will be paid by Tenant.

 

6.3             No Waste; Compliance With Insurance and Environmental
Requirements.

Tenant shall not commit waste or suffer or permit waste to be committed or
permit any nuisance on or in the Premises. Tenant agrees that it will not store,
keep, use, sell, dispose of or offer for

 

4

--------------------------------------------------------------------------------


 

sale in, upon or from the Premises any article or substance which may be
prohibited by any insurance policy in force from time to time covering the
Building, nor shall Tenant keep, store, dispose of, or produce on, in or from
the Premises or the Building any substance which may be deemed a hazardous
substance under any Legal Requirement as may be promulgated or amended from time
to time. Tenant agrees to indemnify and hold harmless Landlord against any cost,
loss, claim or expense, including reasonable attorneys’ fees and expenses,
suffered by Landlord as a result of Tenant’s breach of any covenant set forth in
this Article 6.

 

6.4             Rules and Regulations. The Rules and Regulations set forth on
Exhibit E attached hereto shall be and are hereby made a part of this Lease.
Tenant agrees that Tenant’s employees and agents or any others permitted by
Tenant to occupy or enter the Premises will at all times abide by said Rules and
Regulations. A breach of any of such Rules or Regulations shall be deemed a
default under this Lease. Landlord agrees to apply the Rules and Regulations in
a non-discriminatory manner towards all tenants of the Building. Landlord in its
sole discretion may reasonably amend the Rules and Regulations upon thirty days
written notice.

 

Article 7

OPERATING EXPENSES

 

7.1             Payment of Tenant’s Pro-Rata Share of Operating Expenses.

 

(a)           Tenant agrees to pay its Pro Rata Share of Operating Expenses to
the extent that Operating Expenses in any particular year exceed Operating
Expenses incurred in the Base Expense Year. The payment of Tenant’s Pro Rata
Share of Operating Expenses pursuant to the provisions of this Article shall be
made as follows: Beginning with the first rental payment due in the calendar
year following the Commencement Date and continuing each month until the first
comparative statement is submitted to Tenant (and continuing each succeeding
year), Tenant shall pay Landlord, as additional rent, an amount equal to
one-twelfth of Tenant’s Pro-Rata Share of the Estimated Expense Increase. In the
event that a comparative statement evidences that the Actual Expense Increase
was greater than the Estimated Expense Increase, then Tenant shall pay Landlord
the amount of such excess as Additional Rent with the next monthly installment
of Base Rent. In the event that a comparative statement shall show that the
Actual Expense Increase amount was less than the Estimated Expense Increase
amount, then Tenant shall receive a credit for such amount from Landlord to the
extent that Tenant has paid the Estimated Expense Increase amount pursuant to
this Paragraph.

 

(b)           Landlord’s and Tenant’s responsibilities with respect to the
Operating Expense adjustment described herein shall survive the expiration or
early termination of this Lease. If Tenant shall dispute the amount of an
adjustment submitted by Landlord or any proposed estimated increase or decrease
in the Estimated Operating Expenses, or comparative statement, Tenant shall give
Landlord written notice of such dispute within thirty (30) days after Landlord
advises of such comparative statement, adjustment or proposed increase or
decrease.  If Tenant does not give Landlord such notice within such time, Tenant
shall have waived its right to dispute the amounts so determined.  If Tenant
timely objects, Tenant shall have the right, at its own expense, to engage its
own accountants for the purpose of verifying the accuracy of the statement
complained of or the reasonableness of the estimated increase or decrease.  If
Tenant identifies an error has been made that is 3% or more in excess of the
Additional Rent due, Landlord and Tenant shall endeavor to agree upon the
matter, failing which the parties shall submit such matter to an independent
certified public accountant selected by Landlord and reasonably acceptable to
Tenant, for a determination which shall be final, conclusive and binding upon
Landlord and Tenant. Notwithstanding the pendency of any dispute over any
particular statement, Tenant shall continue to pay Landlord the amount of the
monthly installments of Tenant’s Pro Rata Share of Operating Expenses determined
by Landlord until the adjustment has been determined to be incorrect.  If it
shall be determined that any portion of the Operating Expenses were not properly
chargeable to Tenant, then Landlord shall promptly credit or refund the
appropriate sum to Tenant and, if Landlord’s statement for any year exceeds the
amount actually due by more than 3% Landlord shall pay for the independent
certified public accountant’s determination, otherwise Tenant shall pay for the
independent certified public accountant’s determination.

 

(c)           If during any calendar year, including the Base Expense Year of
this Lease and any subsequent calendar years, during any part of which this
lease shall be in effect there is any Building vacancy; Operating Expenses shall
be adjusted at the end of the year as though the Building had 5% vacancy/95%
occupancy during such year.

 

5

--------------------------------------------------------------------------------


 

Article 8

LANDLORD SERVICES; MAINTENANCE

 

8.1             Services Provided By Landlord. Subject to the provisions of
Section 8.3 below, Landlord, without charge, except as provided herein, and in
accordance with standards from time to time prevailing for the Building, agrees
to:

 

(a)                 furnish cold running water at those points of supply for
general use of tenants of the Building;

 

(b)                 furnish to public areas of the Building heated or cooled air
(as applicable), lighting, electrical current (120 Volt 20 amp), janitorial
services, and maintenance to the extent Landlord reasonably deems necessary;

 

(c)                 furnish, during Normal Business Hours, such heated or cooled
air to the Premises as may, in the good faith judgment of Landlord, be
reasonably required for the comfortable use and occupancy of the Premises,
provided that the reasonable recommendations of Landlord’s engineer regarding
occupancy and use of the Premises are complied with by Tenant and, with respect
to cooled air, provided the same is used only for standard office use;

 

(d)                 list on existing lobby and Leased Premises floor directories
in the Common Areas. Tenant’s name and suite number;

 

(e)         furnish janitorial service, as contracted for by Landlord, five (5)
days per week, exclusive of normal holidays; provided, however, if Tenant’s
flooring, other improvements or furniture upholstery’ require special treatment,
Tenant shall pay to Landlord the additional cleaning cost attributable thereto
upon presentation of a statement therefor by Landlord;

 

(f)                 furnish standard building grade fluorescent bulb replacement
in the Premises necessary to maintain the lighting provided as a part of
standard building improvements; provided, however. Tenant shall be responsible
for lighting bulb/tube replacement in special, non-standard fixtures and/or
equipment:

 

(g)                 provide one annual exterior window washing; and

 

(h)                 keep Common Areas & exterior of the Building in a neat &
orderly condition.

 

8.2              Interruption of Services. Tenant agrees that Landlord shall not
be liable for failure to supply any such heating, air conditioning, electrical,
exterior window washing, janitorial service, lighting or other services, or to
supply such services during any period Landlord is required to reduce or curtail
such services pursuant to any applicable Legal Requirement, including
regulations of any utility now or hereafter in force or effect.  It is
understood that Landlord may discontinue, reduce, or curtail such services, or
any of them (either temporarily or permanently), at such times as it may be
necessary by reason of accident, repairs, alterations, improvements, strikes,
lockouts, riots, acts of terrorism, acts of God, application of applicable Legal
Requirements or due to any other happening beyond the reasonable control of
Landlord. In the event of any interruption, reduction, or discontinuance of
Landlord’s services (either temporary or permanent), Landlord shall not be
liable for damages to person or property as a result thereof nor shall the
occurrence of any such event in any way be construed as an eviction of Tenant;
or cause or permit an abatement, reduction or setoff of rent; or operate to
release Tenant from any of Tenant’s obligations hereunder.

 

8.3             Notification of Accidents or Defects.  Tenant agrees tonotify
promptly the Landlord or its representative of any accidents or defects in the
Building of which Tenant becomes aware including defects in pipes, electric
wiring, and HVAC equipment. In addition, Tenant shall provide Landlord with
prompt notification of any matter or condition, which may cause injury or damage
to the Building, Common Areas or any person or property therein.

 

6

--------------------------------------------------------------------------------


 

8.4             Maintenance and Improvements.  Unless otherwise expressly
provided herein. Landlord shall not be required to make any improvements or
repairs of any kind or character including plumbing which exclusively serves the
Leased Premises, to the Premises during the Term, except: (a) such repairs to
HVAC, mechanical, plumbing, life safety and electrical systems in the Premises
(to the extent such systems are building standard) as may be deemed necessary by
Landlord for normal maintenance operations of the Building; and (b) upkeep,
maintenance, and repairs to all Common Areas so long as the need for any such
repair is not the result of Tenant’s negligence.

 

8.5             Landlord’s Re-entry; Alterations. Tenant covenants and agrees to
permit Landlord upon reasonable notice, and at any time in the event of an
emergency, to enter the Premises to examine and inspect the same or, if Landlord
so elects, to perform any obligations of Tenant hereunder, at the expense of
Tenant, which Tenant shall fail to perform or to perform such cleaning,
maintenance, janitorial services, repairs, additions, or alterations as Landlord
may deem necessary or proper for the safety, improvement, or preservation of the
Premises or of other portions of the Building or as may be required by any
governmental authorities through any Legal Requirement. Any such re-entry shall
not constitute an eviction or entitle Tenant to abatement of Rent. Furthermore,
Landlord shall at all times have the right at Landlord’s election to make such
alterations or changes in other portions of the Building as Landlord may from
time to time deem necessary.

 

8.6             Repairs.  In the event of the need for any repair which is the
responsibility of the Landlord herein. Tenant may notify Landlord in writing of
such needed repair and Landlord shall undertake reasonable efforts to make such
repair within fifteen (15) days from the date of such notice.  If and to the
extent the need for such repair renders any portion of the Premises unusable for
normal office usage then, from and after 15 days from the date of such notice to
Landlord, no Rent shall be payable with respect to such unusable space until
such repair has been completed.

 

 

Article 9

SECURITY DEPOSIT

 

9.1             Payment and Application of Security Deposit.  Concurrently with
the execution of this Lease, Tenant agrees to deposit with Landlord and keep on
deposit at all times during the Term, the Security Deposit described in Section
1.2, as security for the payment by Tenant of all Rent and for the faithful
performance of all the terms, conditions, and covenants of this Lease. If, at
any time during the Term, an Event of Default shall have occurred under this
Lease, Landlord shall have the right to use the Security Deposit, or so much
thereof as necessary, in payment of any Rent, in reimbursement of any expense
incurred by Landlord, and in payment of any damages incurred by Landlord by
reason of Tenant’s default.  In such event, Tenant shall, within five (5) days
after written demand by Landlord, remit to Landlord a sufficient amount in cash
to restore the Security Deposit to its original amount. At the end of the Term,
and provided all covenants and agreements of this Lease have been fully
performed, Landlord shall refund to Tenant or to whomever is then the holder of
Tenant’s interest in this Lease, any unused portion of the Security Deposit,
without interest. Landlord shall have the right to commingle the Security
Deposit with other funds of Landlord.  If Landlord’s interest in the Building or
Premises is sold or transferred after the date of this Lease, Landlord agrees to
deliver the Security Deposit to the purchaser or transferee and obtain the
purchaser’s or transferee’s assumption of the Landlord’s obligation hereunder,
and thereupon, Landlord shall be discharged from further liability with respect
to the Security Deposit.  Tenant agrees that if a mortgagee succeeds to
Landlord’s interest in the Premises by reason of foreclosure or deed in lieu of
foreclosure, Tenant shall have no claim against said mortgagee for the Security
Deposit, or any portion thereof, unless such mortgagee has actually received
(and acknowledged receipt of) the same from Landlord. Landlord shall be under no
obligation to use the Security Deposit to cure a default by Tenant. If Landlord
does elect to use the Security Deposit. Tenant shall remain liable for any
claims of Landlord, which exceed the amount of the Security Deposit used.

 

9.2                                                           

 

7

--------------------------------------------------------------------------------


 

Article 10

TENANT’SALTERATIONS, FIXTURES AND EQUIPMENT

 

10.1           Permissible Alterations. Subject to obtaining Landlord’s prior
written consent, which consent may be withheld in Landlord’s reasonable
discretion, and Tenant’s compliance with the restrictions and conditions set
forth in this Article 10, Tenant may, at its cost, make non-structural
alterations to the interior of the Premises:

 

10.1.1        Restrictions. Tenant shall make no structural alterations to the
Premises (including the exterior thereof). Any other alterations approved by
Landlord in accordance with Section 10.1 above which are made by Tenant shall
not (i) result in an undue burden or excessive use being placed on the
electrical, gas, plumbing. sanitary sewer, heating, ventilating or air
conditioning systems servicing the Building, or require changes, replacements or
additions to such systems; or (ii) result in higher insurance premiums for the
remainder of the Building.

 

10.1.2        Plans. Tenant shall submit to Landlord for approval reasonably
detailed final plans and specifications of the proposed alterations and the name
of its contractor at least thirty (30) days before the date it intends to
commence the alterations.

 

10.1.3        Notice. The alterations shall not be commenced until three (3)
days after Landlord has received notice from Tenant stating the date the
installation of the alterations is to commence so that Landlord can send, post
and/or record appropriate notices of  “non-­responsibility”.

 

10.1.4        Permits.  The alterations shall be approved by all appropriate
government agencies, and all applicable licenses, permits and authorizations
shall be obtained before commencement of the alterations.

 

10.1.5        Compliance. All alterations shall be completed with due diligence
in compliance with the plans and specifications and working drawings and all
applicable laws and in a good and workmanlike manner, using new materials and
equipment at least equal in quality to the original installations in the
Premises.

 

10.1.6                       Insurance.  Before commencing the alterations and
at all times during the construction, Tenant’s

contractor shall maintain builder’s risk insurance in an amount reasonably
satisfactory to Landlord and provide Landlord with evidence thereof.

 

10.2           Fixtures and Equipment.  Tenant, or its subtenants, may install
in or upon the Premises such fixtures, trade fixtures, furniture and equipment
as Tenant or such subtenants deem desirable provided such fixtures, trade
fixtures, furniture and equipment do not place an unreasonable burden on, or
exceed the capacity of, the systems specified in clause (i) of Section 10.1.1 or
require changes, replacements or additions to such systems, or exceed the safe
load bearing capacity of the floors of the Building.

 

8

--------------------------------------------------------------------------------


 

10.3          Ownership; Removal; Restoration.  All alterations and fixtures
installed pursuant to Sections 10.1 and 10.2 above shall remain the property of
Tenant until the expiration or termination of the Term, or any earlier
termination of tenant’s right to possession as provided in Article 15 below, at
which time all such alterations and fixtures (excluding trade fixtures) will
become the property of the Landlord. All trade fixtures, furniture and moveable
equipment will at all times remain the property of Tenant. Tenant shall remove
any’ trade fixtures, furniture, moveable equipment and other personal property
upon the expiration or termination of the Term or any earlier termination of
Tenant’s right to possession. Notwithstanding any of the foregoing. Tenant shall
not remove any property if such removal would cause structural or irreparable
damage to the Premises. After removing any property from the Premises, which
Tenant is permitted to remove, Tenant shall promptly, at its expense, repair or
restore any damage to the Premises caused by the removal.

 

10.4           No Liens; Indemnity.  Tenant shall keep the Premises and Tenant’s
interest therein free from any liens arising out of any work performed on the
Premises, materials furnished thereto or obligations incurred by Tenant and
shall cause the same to be released or bonded off within thirty (30) days of the
filing of the same.  Tenant shall indemnify, defend and hold Landlord harmless
against liability, loss, damage, cost, and all other expenses (including without
limitation, reasonable attorney’s fees) arising out of claims of liens for
obligations incurred by, or work performed or materials or supplies furnished to
or for the benefit of, Tenant or persons claiming under Tenant or with regard to
Tenant’s failure to comply with Sections 10.1.4 and 10.1.5 above.

 

 

Article 11

ASSIGNMENT AND SUBLETTING

 

11.1          Assignment or Subletting.  Tenant will not assign or encumber this
Lease, or any interest herein, nor sublease the Premises or any portion thereof,
without Landlord’s prior written consent, which consent will not be unreasonably
withheld. If permitted by Landlord, no such assignment, sublease or encumbrance
will release Tenant or any Guarantor of the Lease from its obligations hereunder
or thereunder.

 

Article 12

CONDEMNATION

 

12.1          Condemnation.  If the entire Premises, or any substantial part of
the Premises or any portion of the Building which shall render the Premises
untenantable, shall be taken by right of eminent domain or shall be conveyed in
lieu of any such taking, then either Landlord or Tenant may, at its option,
terminate this Lease by giving the other party written notice of such election
within thirty (30) days after such taking or conveyance. In such event, this
Lease shall cease and terminate and the Rent shall be duly apportioned as of the
date of such taking or conveyance. Tenant thereupon shall surrender the Premises
and all interest therein under this Lease to Landlord, and Landlord may reenter
and take possession of the Premises or remove Tenant therefrom. In the event
less than all of the Premises shall be taken by eminent domain or conveyance in
lieu thereof, Landlord shall promptly repair the Premises as nearly as possible
to its condition immediately prior to such taking, unless Landlord elects not to
reconstruct or rebuild as described in Section 14.3 below.  In the event of any
such taking or conveyance, Landlord shall receive the entire award or
consideration for the portion of the Building so taken. Notwithstanding the
foregoing, Landlord’s use of condemnation proceeds may be subject to the control
of its first mortgage lender and, if those proceeds are not made available for
restoration of the Premises, or if they are not sufficient to restore the
Premises, Landlord shall not be obligated to restore the Premises. This Lease
shall continue in any such event unless the inability to effect such a
restoration renders the Premises untenantable.

 

Article 13

INDEMNITY OF LANDLORD;

LIABILITY AND CASUALTY INSURANCE

 

13.1          Indemnity. Tenant hereby agrees to indemnify, defend, and save
Landlord harmless of and from all liability, loss, damages, costs, or expenses,
including attorneys fees, on account of injuries to the person or property of
Landlord or of any other tenant in the Building or

 

9

--------------------------------------------------------------------------------


 

to any other person rightfully in said Building for any purpose whatsoever,
where the injuries are caused by the negligence, misconduct or breach of this
Lease by the Tenant. Tenant’s agents, servants, or employees or of any other
person entering upon the Premises under express or implied invitation of Tenant
or where such injuries are the result of the violation of the provisions of this
Lease by any of such persons. This indemnity shall survive termination or
earlier expiration of this Lease.

 

13.2          Tenant’s Liability and Casualty Insurance.  In addition to
providing the indemnity referenced above, Tenant shall obtain and maintain
throughout the Term a commercial general liability policy, including protection
against death, personal injury and property damage and issued by an insurance
company qualified to do business in the State of Oklahoma, with a single limit
of not less than One Million Dollars ($1,000,000.00). Any such policy shall name
Landlord as an additional insured. Each such policy shall provide that the same
may not be canceled or modified without at least twenty (20) days’ prior written
notice to Landlord. Tenant shall also provide adequate casualty insurance
coverage on all of its personal property, including trade fixtures, located in
the Premises. Prior to occupancy of the Premises, and thereafter from time to
time, Tenant shall deliver certificates evidencing that such insurance is in
force and effect. The limits of said insurance shall not, under any
circumstances, limit the liability of Tenant hereunder with regard to Section
13.1 above.

 

13.3           Damage to Tenant’s Property.  Tenant shall neither hold nor
attempt to hold Landlord liable for any injury or damage, either proximate or
remote, occurring through or caused by fire, water, steam, or any repairs,
alterations, injury, accident, or any other cause to the Premises, to any
furniture, fixtures, Tenant alterations, or other personal property of Tenant
kept or stored in the Premises, or in other parts of the Building not herein
demised, whether by reason of the negligence or default of the owners or
occupants thereof or any other person or otherwise and the keeping or storing of
all property of Tenant in the Building and/or Premises shall be at the sole risk
of Tenant. Tenant shall obtain and maintain throughout the term of this Lease
“all risk” or “multi-peril” insurance on and for the full cost of replacement of
all of Tenant’s property and betterments in the Premises, including, without
limitation all furniture, fixtures, personal property and all tenant
improvements not paid for by Landlord pursuant to any work letter attached
hereto.

 

Article 14

CASUALTY; RESTORATION OF PREMISES

 

14.1           Damage to Premises.  If the Premises or the Building shall be so
damaged by fire or other casualty as to render the Premises wholly untenantable
and if such damage shall be so great that a competent architect, in good
standing, selected by Landlord shall certify in writing to Landlord and Tenant
within sixty (60) days of said casualty that the Premises, with the exercise of
reasonable diligence, cannot be made fit for occupancy within one hundred twenty
(120) working day’s from the happening thereof, then Landlord may, at its
option, terminate this Lease. If Landlord so elects to terminate this Lease,
Tenant shall thereupon surrender to Landlord the Premises and all interest
therein hereunder, and Landlord may reenter and take possession of the Premises
and remove Tenant therefrom. Tenant shall pay Rent, duly apportioned, up to the
time of such termination of this Lease. If Landlord does not so elect to
terminate this Lease then, Landlord shall repair the damage so done (to the
extent of the Tenant Improvements identified in Exhibit D, the “Work Letter”, if
any, provided by Landlord to Tenant) with all reasonable speed and this Lease
shall continue in effect. Landlord shall not have any obligation to rebuild in
the event of major damage to the Premises during the last Twelve (12) months of
the term.  The reference in the foregoing to Rent being “duly apportioned” shall
mean that Rent allocable to Rentable Square Feet of the Premises that is
rendered unusable by the casualty shall be abated as of the date of the casualty
and Rent allocable to the Rentable Square Feet of the Premises which remains
usable following such casualty being payable until the Lease Expiration Date or
until earlier termination of the Lease as provided for herein.

 

14.2          Minor Damage.  If the Premises shall be slightly damaged by fire
or other casualty, but not so as to render the same wholly untenantable or to
require a repair period in excess of one hundred twenty (120) days, then,
Landlord, after receiving notice in writing of the occurrence of the casualty,
except as hereafter provided, shall cause the same to be repaired with
reasonable promptness and this lease shall continue in effect.

 

10

--------------------------------------------------------------------------------


 

14.3           Damage to Building.  In case the Building shall be so injured or
damaged, whether by fire or otherwise (though the Premises may not be affected,
or if affected, can be repaired within said one hundred twenty (120) days), but
not so as to require a repair period in excess of one hundred twenty (120) days,
then Landlord, after receiving notice in writing of the occurrence of the
casualty, except as provided in Section 14.4, shall cause the same to be
repaired with reasonable promptness and this lease shall continue in effect.

 

14.4          Insurance Proceeds Not Sufficient or Available. Landlord shall
never have an obligation to rebuild if its insurance proceeds are insufficient
to permit restoration or if they are not made available by Landlord’s lender.
Landlord shall terminate this Lease if it elects not to rebuild in either event,
by giving Tenant written notice of its election to do so within sixty (60) day’s
after determining the non-availability or insufficiency of such proceeds. In
such event, Tenant shall pay the Rent, properly apportioned up to the date of
termination, and neither party shall have any further rights or obligations
under this Lease, except for any obligations, which specifically survive any
such termination.

 

14.5           Waiver of Subrogation.  Landlord and Tenant hereby waive any and
all rights of recovery against the other, their officers, agents, and employees
occurring out of the use and occupancy of the Premises for loss or damage to
their respective real and/or personal property arising as a result of a casualty
or condemnation contemplated by this Lease. Each of the parties shall, upon
obtaining the policies of insurance required by this Lease, notify the insurance
carrier that the foregoing waiver is contained in this Lease and shall require
such carrier to include an appropriate waiver of subrogation provision in the
policies.

 

14.6           Abatement of Rent. Provided that the casualty is not the fault of
Tenant, Tenant’s agents, servants, or employees, the Rent shall be equitably
abated taking into consideration all relevant factors, including, without
limitation, whether or not the Premises can be partially used during the period
of repair and restoration, and the relative square footages of the usable and
non-usable areas.

 

Article 15

TENANT’S DEFAULT; LANDLORD’S REMEDIES

 

15.1           Events of Default.  The occurrence of any of the following will
constitute an event of default by Tenant under this Lease: (i) failure to pay
any Rent when due; (ii) failure to comply with any other provision of this Lease
within any time period specified in this Lease or, if no time period is
specified, within twenty (20) days after written notice from Landlord or if such
failure cannot reasonably be cured within twenty (20) days, tenant’s failure to
commence action designed to cure such failure and diligently pursue such action
to completion; (iii) the filing by or against Tenant or any Guarantor of
Tenant’s obligations under this Lease of any proceedings under the federal
bankruptcy act or any similar law and the failure to secure a discharge of the
same within sixty (60) days; (iv) the adjudication of Tenant or any Guarantor as
bankrupt or insolvent in proceedings filed under the federal bankruptcy act or
any similar law; (v) the insolvency of Tenant or any Guarantor or the making of
a transfer in fraud of creditors or an assignment for the benefit of creditors;
(vi) the appointment of a receiver or trustee for Tenant or any Guarantor of the
assets of Tenant or any Guarantor; or (vii) Tenant’s abandonment of the Premises
or failure to do business in any substantial portion thereof (including failure
to take occupancy at the commencement of the Term).

 

15.2           No Waiver.  No action by Landlord during the Term will be deemed
an acceptance of an attempted surrender of the Premises. No reentry or taking
possession of the Premises by Landlord will be construed as an election by
Landlord to terminate this Lease, unless a written notice of termination is
given to Tenant. Landlord may accept late or partial payments of Rent without
prejudice to its right to require prompt payment in the future or to enforceits
remedies hereunder for failure to make payment in full. Any forbearance by
Landlord in exercising any right or remedy hereunder or otherwise provided by
law shall not be a waiver of or preclude the exercise of any such right or
remedy unless expressly waived. Any express waiver of any default by Tenant
hereunder shall not constitute a waiver of any other or future default.

 

15.3           Remedies.  On the occurrence of any event of default, Landlord
will have the following remedies, in addition to any other rights or remedies
provided by this Lease or by applicable law, all of which may be exercised
without any further notice or demand on Tenant.

 

11

--------------------------------------------------------------------------------


 

15.3.1          Past Due Rent.   Landlord may collect from Tenant all past due
Rent, including interest thereon and late charges as referenced in Article 4
above, and all other damages caused by Tenant’s default, together with interest
at the rate of eighteen percent (18%) per year, until paid.

 

15.3.2          Termination.   Landlord may terminate this Lease, in which event
Tenant will immediately surrender the Premises to Landlord, but if Tenant fails
to do so. Landlord may, without notice and without prejudice to any other remedy
Landlord might have, enter and take possession of the Premises and remove
Tenant, anyone claiming under Tenant and any property therefrom without being
subject to any claim for damages therefor. Tenant shall pay Landlord all costs
incurred by Landlord in any such action, including the costs of taking
possession of and repairing any damage to the Premises, and all other damages
caused by Tenant’s default.

 

15.3.3          Reletting.  If Landlord does not terminate this Lease, then
Landlord may, at its option, reenter the Premises and remove any persons or
property therein, and may relet the Premises for the benefit of Tenant, in which
event Tenant shall pay Landlord all costs incurred by Landlord in taking such
action including, without limitation, the costs of taking possession of and
repairing the Premises, the cost of preparing the same for reletting, attorneys’
fees, brokerage commissions, and all other damages caused by Tenant’s default.
Tenant shall remain obligated to Landlord for the difference between any rent
received by Landlord as a result of such reletting and the Rent for which Tenant
is obligated hereunder. Landlord shall have no duty to relet the Premises and
the failure of Landlord to relet the Premises will not release or affect
Tenant’s liability for Rent or for damages. In the event any such reletting
results in payment of rent thereunder to Landlord in excess of the Rent for
which Tenant is obligated hereunder, Landlord shall retain such excess.

 

15.3.4          Election Not to Relet.   If Landlord elects not to terminate
this Lease, and does not reenter and relet the Premises for the benefit of
Tenant, Tenant shall remain obligated to Landlord for all Rent for which it is
obligated hereunder for the remainder of the Term, together with all damages
caused by Tenant’s default.

 

15.3.5          Option to Perform. Landlord may perform or cause to be pe1formed
the unperformed obligations of Tenant under this Lease and may enter the
Premises to accomplish such purpose without being subject to any claim for
damages therefor.  Tenant agrees to reimburse Landlord on demand for any expense
which Landlord might incur in effecting compliance with this Lease on behalf of
Tenant, together with interest at the rate specified in Section 15.3.1 above
until paid, and Tenant further agrees that Landlord will not be liable for any
damages resulting to Tenant from such action, whether caused by negligence of
Landlord or otherwise.

 

Article 16

DEFAULT BY LANDLORD

 

16.1           Default By Landlord.   In the event of any alleged default on the
part of Landlord hereunder, Tenant shall give written notice to Landlord and
Landlord’s first mortgage lender if lender has provided Tenant written notice of
its interest, in the manner provided herein and shall afford Landlord and such
lender a reasonable opportunity, but at least thirty (30) days, to cure any such
default. If said default is not cured within a reasonable time, Tenant shall be
entitled to pursue a suit for damages or injunctive relief (but no other form of
relief); provided, however, in no event shall (i) the Lease be terminated by
Tenant or (ii) Landlord be responsible for any consequential damages incurred by
Tenant as a result of any default, including, without limitation, lost profits
or interruption of business as a result of any alleged default by Landlord
hereunder. Landlord’s obligations under this Lease shall cease to accrue upon
any transfer by it of the Premises to a transferee assuming Landlord’s
obligations hereunder and Tenant shall look solely to its new landlord for
performance of all obligations accruing hereunder after the transfer. Landlord’s
liability hereunder shall be limited to its interest in the Building. No
mortgage lender shall be required to cure any such default.

 

Article 17

SUBORDINATION; ESTOPPEL

 

17.1           Subordination.   This Lease and all rights of Tenant hereunder
shall be subject and subordinate to any encumbrance perfected against the
Premises or Landlord’s interest in this

 

12

--------------------------------------------------------------------------------


 

Lease after the date of this Lease. Tenant agrees to attorn to any purchaser at
any foreclosure or other sale enforcing such encumbrance. If any holder of a
mortgage or deed of trust shall elect to have this Lease superior to the lien of
the holder’s mortgage or deed of trust and shall give written notice thereof to
Tenant, this Lease shall be deemed prior to such mortgage or deed of trust,
whether this Lease is dated prior or subsequent to the date of said mortgage or
deed of trust or the date of recording thereof

 

17.2           Estoppel.   Tenant agrees, within ten (10) days after request by
Landlord, to execute in favor of any prospective purchaser or encumbrancer of
the Premises or an interest in this Lease, an estoppel agreement (a) confirming
the subordination of this Lease to any such encumbrance on the terms set forth
in paragraph 17.1, and (b) stating (i) whether this Lease is in full force and
effect and listing any modifications, assignments or subleases, (ii) whether
Tenant has accepted possession of the Premises, (iii) the commencement date and
expiration date of the Term, (iv) the amount of the monthly installments of Base
Rent then payable, (v) an itemization of any Additional Rent paid during the
preceding twelve (12) months, (vi) whether Tenant claims an offset against Rent
due or to become due hereunder (provided nothing herein shall be construed to
create such a right of offset except as expressly set forth in this Lease),
(vii) whether Rent has been paid more than one (1) month in advance of its due
date (and containing an agreement by Tenant not to pay Rent more than one month
in advance of its due date), (viii) the address for notices to be sent to
Tenant, (ix) that Tenant will look only to Landlord for obligations accruing
prior to the time any such purchaser, encumbrancer, or purchaser at foreclosure
acquires title to the Premises, (x) whether Landlord is then in default
(specifying the exact nature of any claimed default). (xi) that Tenant will riot
surrender the Premises prior to the expiration of the Term or consent to a
written modification or termination of this Lease with Landlord without the
approval of any first mortgage lender which has advised Tenant of its interest,
and (xii) such other factual matters as may be reasonably requested by Landlord
including matters related to any Guarantor.

 

18.             Telecommunications.

 

18.1                                 Limitation of Responsibility.   Tenant
acknowledges and agrees that all telephone and telecommunications services
desired by Tenant shall be ordered and utilized at the sole expense of Tenant.
Unless Landlord otherwise requests or consents in writing, all of Tenant’s
telecommunications equipment shall be and remain solely in the Leased Premises
and, in accordance with the rules and regulations adopted by the Landlord from
time to time, the telephone closet(s) on the floor(s) on which the Leased
Premises is located. Unless otherwise specifically agreed in writing, Landlord
shall have no responsibility for the maintenance of Tenant’s telecommunications
equipment, including wiring, nor for any wiring or other infrastructure to which
Tenant’s telecommunications equipment may be connected. Tenant agrees that to
the extent any such service is interrupted, curtailed or discontinued, Landlord
shall have no obligation or liability with respect thereto and it shall be the
sole obligation of Tenant at its expense to obtain substitute service.

 

18.2                                 Necessary Service Interruptions.  Landlord
shall have the right, upon reasonable prior notice to Tenant, to interrupt or
turn off telecommunications facilities in the event of emergency or as necessary
in connection with repairs to the Building or installation of telecommunications
equipment for other tenants of the Building.

 

18.3                                 Removal of Equipment, Wiring, and Other
Facilities.   Any and all telecommunications equipment installed in the Leased
Premises or elsewhere in the Building by or on behalf of Tenant, including
wiring, or other facilities for telecommunications transmittal, shall be removed
prior to the expiration or earlier termination of the Lease term, by Tenant at
its sole cost or, at Landlord’s election, by Landlord at Tenant’s sole cost,
with the cost thereof to be paid as additional rent. Landlord shall have the
right, however, upon written notice to Tenant given no later that thirty (30)
day(s) prior to the expiration or earlier termination of the Lease term, to
require Tenant to abandon and leave in place, without additional payment to
Tenant or credit against rent, any and all telecommunications wiring

 

13

--------------------------------------------------------------------------------


 

and related infrastructure, or selected components thereof, whether located in
the Leased Premises or elsewhere in the Building.

 

18.4                               New Provider Installations.    In the event
that Tenant wishes at any time to utilize the services of a telephone or
telecommunications provider whose equipment is not then servicing the Building,
no such provider shall be permitted to install its lines or other equipment
within the Building without first securing the prior written approval of the
Landlord. Landlord’s approval shall not be deemed any kind of warranty or
representation as to the suitability, competence, or financial strength of the
provider. Without limitation of the foregoing standard, unless all of the
following conditions are satisfied to Landlord’s satisfaction, it shall be
reasonable for Landlord to refuse to give its approval; (i) Landlord shall incur
no expense whatsoever with respect to any aspect of the provider’s provision of
its services, including without limitation, the costs of installation, materials
and services; (ii) prior to commencement of any work in or about the Building by
provider, the provider shall supply Landlord with written indemnities,
insurance, financial statements, and such other items as Landlord reasonably
determines to be necessary to protect its financial interests and the interests
of the Building relating to the proposed activities of the provider; (iii) the
provider agrees in writing to abide by such rules and regulations, building and
other codes, job site rules and such other requirements as are reasonably
determined by Landlord to be necessary to protect the interests of the Building,
the tenants in the Building and Landlord, in the same or similar manner as
Landlord has the right to protect itself and the Building with respect to
proposed alterations as described in Article Ten of this Lease; (iv) Landlord
reasonably determines that there is sufficient space in the Building for the
placement of all of the provider’s equipment and materials; (x) Landlord
receives from the provider such compensation as is reasonably determined by
Landlord to compensate it for space used in the Building for the storage and
maintenance of the provider’s equipment, for the fair market value of a
provider’s access to the building, and the costs which may reasonably be
expected to be incurred by Landlord; and (vi) all of the foregoing matters are
documented in a written agreement between Landlord and the provider, the form
and content of which is reasonably satisfactory to Landlord.

 

18.5                                 Limit of Default or Breach. 
Notwithstanding any provision of the preceding paragraphs to the contrary, the
refusal of Landlord to grant its approval to any prospective provider shall not
be deemed a default or breach by Landlord of its obligation under this Lease
unless and until Landlord is adjudicated to have acted recklessly or maliciously
with respect to Tenant’s request for approval, and in that event, Tenant shall
still have no right to terminate the Lease or claim an entitlement to rent
abatement, but may assert a claim for its direct damages. The provisions of this
paragraph may be enforced solely by Tenant and Landlord, are not for the benefit
of any other party, and specifically but without limitation, no telephone or
telecommunications provider shall be deemed a third party beneficiary of this
Lease.

 

18.6                                 Installation and Usage of Wireless
Technologies.  Tenant shall not utilize any wireless communications equipment
(other than usual and customary cellular telephones), including antenna and
satellite receiver dishes, within the Leased Premises or the Building, without
Landlord’s prior written consent. Such consent shall not be unreasonably
withheld, but may be conditioned in such a manner so as to protect Landlord’s
financial interests and the interests of the Building, and the other tenants
therein, in a manner similar to the arrangements described in the immediately
preceding paragraph.

 

If Tenant obtains permission and installs any of the above items, Tenant agrees
to make no changes, alterations or modifications to said installed items without
prior written consent of Landlord, and Tenant at its expense shall maintain said
items in a neat and orderly manner at all times.

 

14

--------------------------------------------------------------------------------


 

Article 19

MISCELLANEOUS

 

19.1           Time.   Time is of the essence of each provision of this Lease.

 

19.2           Successors.  This Lease shall be binding on and inure to the
benefit of the parties and their respective successors and permitted assigns.

 

19.3           Brokerage.   Except as may be specifically set forth in writing
prior to the execution hereof each party represents that it has not dealt with
any real estate broker, finder or other person, with respect to this Lease in
any manner, Tenant shall hold harmless the Landlord from all damages resulting
from any claims that may be asserted against the Tenant  by any broker, finder,
or other person, with whom the Tenant has or purportedly has dealt. Likewise,
Landlord shall hold harmless the Tenant from all damages resulting from any
claims that may be asserted against Landlord by any broker, finder or other
person. with whom the Landlord has or purportedly has dealt.

 

19.4          Recording.   Landlord and Tenant agree that neither this Lease nor
any memorandum hereof will be recorded.

 

19.5          Joint and Several Obligations.  “Party” shall mean Landlord or
Tenant; and if more than one person or entity is Landlord or Tenant, the
obligations imposed on that party shall be joint and several.

 

19.6           Notices.  Except as otherwise provided herein, any notices or
other communications required or permitted hereunder shall be sufficient if made
in writing and (i) delivered personally, or (ii) sent by certified mail, return
receipt requested, and addressed to the appropriate party at its address stated
below or to such other address as such party may substitute by written notice to
the other.  All notices shall be deemed received upon receipted personal
delivery or, if mailed, upon the earlier of (i) actual receipt, or (ii) three
(3) days after being mailed.

 

19.7          Entire Agreement.  Tenant agrees that there are no
representations, understandings, stipulations, or other agreements relating to
the Premises, which are not incorporated herein. This Lease may not be altered,
waived, or amended, except by a written agreement signed by Landlord and Tenant.

 

19.8           Governing Law, Severability.   The interpretation and enforcement
of this Lease will be governed by Oklahoma law.  If any clause or provision of
this Lease is illegal, invalid or unenforceable under any present or future law,
the remainder of this Lease will not be affected thereby.

 

15

--------------------------------------------------------------------------------


 

19.8          Governing Law, Severability. The interpretation and enforcement of
this Lease will be governed by Oklahoma law. If any clause or provision of this
Lease is illegal, invalid or unenforceable under any present or future law, the
remainder of this Lease will not be affected thereby.

 

19.9          Captions.   The captions used in this Lease are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Lease.

 

19.10        Force Majeure.   Whenever a period of time is provided for herein
for the performance of any obligation and the performance of such obligation is
made impossible by strikes, riots, acts of God or other causes reasonably
outside of the control of the party bound by the obligation, a reasonable
extension of time will he provided for said performance to compensate for the
temporary impossibility of performing during such event.

 

19.11         Attorncy’s Fees.   The prevailing party shall be entitled to
reasonable attorney fees and costs of litigation in connection with the
enforcement of this Lease or in connection with any dispute hereunder.

 

19.12                          Tenant Execution. The person executing this Lease
in a representative capacity on behalf of the Tenant warrants that he/she is
authorized to bind the Tenant by virtue of that execution.

 

 

 

“Landlord”:

 

HEBRON COMMUNICATIONS CORPORATION
5900 N. Mosteller Dr. #115O, OKC, OK 73112

 

 

 

 

 

 

By:

/s/ John E. Telling

 

 

 

John E. Telling, President

 

 

 

 

 

“Tenant”:

 

AMERIVISION COMMUNICATIONS, INC.
5900 N. Mosteller Dr. #1600, OKC, OK  73112

 

 

 

 

 

 

By:

/s/ David W. Clark

 

 

 

David W. Clark

 

 

 

Chairman of the Board of Directors

 

 

Exhibits

 

A - Floor Plan

B - Operating Expense Definition

C - Commencement Certificate

D - Work Letter (may not apply)

E - Rules and Regulations

C - Legal Description

 

16

--------------------------------------------------------------------------------


 

Exhibit B

 

Operating Expenses

 

“Operating Expenses” shall mean all operating expenses of any kind or nature,
which are necessary, ordinary, or customarily incurred in connection with the
operation and maintenance of the Building. Operating Expenses shall include, but
not be limited to:

 

(a)                 All real property taxes and assessments levied against the
Building by any governmental or quasi-governmental authority. The foregoing
shall include any taxes, assessments, surcharges, or service or other fees of a
nature not presently in effect which shall hereafter be levied on the Building
as a result of the use, ownership or operation of the Building or for any other
reason, whether in lieu of or in addition to, any current real estate taxes and
assessments; provided, however, any taxes which shall be levied on the rentals
of the Building shall be determined as if the Building were Landlord’s only
property and, provided, further, that in no event shall the term “taxes or
assessments,” as used herein, include any net federal or state income taxes
levied or assessed on Landlord, unless such taxes are a specific substitute for
real property taxes. Such term shall, however, include gross taxes on rentals.
Expenses incurred by Landlord for tax consultants and in contesting the amount
or validity of any such taxes or assessments shall be included in such
computations (all of the foregoing are collectively referred to herein as the
“Taxes”). “Assessment” shall include so-called special assessments, license tax,
business license fee, business license tax, commercial rental tax, levy, charge
penalty or tax, imposed by any authority having the direct power to tax,
including any city, county, state or federal government, or any school,
agricultural, lighting, water, drainage or other improvement or special district
thereof, against the Premises, the Building or any legal or equitable interest
of Landlord therein. For the purposes of this Lease, any special assessments
shall be deemed payable in such number of installments as is permitted by law,
whether or not actually so paid, and shall include any applicable interest on
such installments;

 

(b)                 Costs of supplies, including, but not limited to, the cost
of relamping and replacing ballasts in all Building standard tenant lighting as
the same may be required from time to time (provided, however, that Landlord
reserves the right to directly bill Tenant for replacement of lighting in the
Premises):

 

(c)                 Costs incurred in connection with obtaining and providing
energy for the Building, including, but not limited to, costs of propane,
butane, natural gas, steam, electricity, solar energy and fuel oils, coal or any
other energy sources:

 

(d)                 Costs of water and sanitary and storm drainage services;

 

(e)                 Costs of janitorial and security services;

 

(f)                  Costs of general maintenance and repairs, including costs
under HVAC and other mechanical maintenance contracts: and repairs and
replacements of equipment used in connection with such maintenance and repair
work;

 

(g)                 Costs of maintenance and replacement of landscaping;

 

(h)                                                 Insurance premiums,
including fire and all-risk or multiperil coverage, together with loss of rent

endorsement, if applicable; public liability insurance; and any other insurance
carried by Landlord on the Building

or any component parts thereof (all such insurance shall be in such amounts as
may be required by any mortgagee or as Landlord may reasonably determine);

 

(i)                  Labor costs, including wages and other payments, costs to
Landlord of workmen’s compensation and disability insurance, payroll taxes.
welfare fringe benefits, and all legal fees and other costs or expenses incurred
in resolving any labor dispute;

 

(j)                  Professional building management fees, costs and expenses,
including costs of office space and storage space required by management for
performance of its services as contemplated herein;

 

(k)                 Legal, accounting, inspection, and other consultation fees
(including, without limitation, fees charged by consultants retained by Landlord
for services that are designed to produce a reduction in Operating Expenses or
to reasonably improve the operation, maintenance or state of repair

 

17

--------------------------------------------------------------------------------


 

of the Building) incurred in the ordinary course of operating the Building;
(excluding, however, any such costs in connection with Landlord’s financing or
resulting from any tenant’s default):

 

(l)  The costs of capital improvements and structural repairs and replacements
made in or to the Building in order to conform to changes subsequent to the date
of issuance of the certificate of occupancy for the Building in any applicable
laws, ordinances, rules, regulations, or orders of any governmental or
quasi-governmental authority having jurisdiction over the Building (herein
“Required Capital Improvements”); and the costs of any capital improvements and
structural repairs and replacements designed primarily to reduce Operating
Expenses (herein “Cost Savings Improvements”). The expenditures for Required
Capital Improvements and Cost Savings Improvements shall be amortized at a
market rate of return over the useful life of such capital improvement or
structural repair or replacement (as determined by Landlord’s Accountants);
provided that the amortized amount of any Cost Savings Improvements shall be
limited in any year to the reduction in Operating Expenses as a result thereof;

 

“Operating Expenses” shall not include:

 

i)       Costs of work, including painting and decorating and tenant change
work, which Landlord performs for any tenant or in any tenant’s space in the
Building other than work of a kind and scope which Landlord would be obligated
to furnish to all tenants whose leases contain a rental adjustment provision
similar to this one;

 

ii)      Costs of repairs or other work occasioned by fire, windstorm or other
insured casualty to the extent of insurance proceeds received;

 

iii)     Leasing commissions, advertising expenses, and other costs incurred in
leasing space in the Building;

 

iv)     costs of repairs or rebuilding necessitated by condemnation;

 

v)      Any interest on borrowed money or debt amortization, except as
specifically set forth above; or

 

vi)              Depreciation on the Building;

 

vii)    Except as expressly set forth above, any capital expense.

 

18

--------------------------------------------------------------------------------


 


EXHIBIT C

 

COMMENCEMENT CERTIFICATE

 

 

THIS COMMENCEMENT CERTIFICATE is attached to and made a part of that certain
FOUNDERS TOWER Office Lease dated as of the 30th day of September. 2002, between
Hebron Communications Corporation, (“Landlord”), and Amerivision Communications.
Inc., (“Tenant”). Unless otherwise defined in this Commencement Certificate or
unless otherwise required by the context of this Commencement Certificate,
capitalized terms used in this Commencement Certificate will have the meanings
ascribed to those terms in the Lease. Landlord and Tenant agree as follows with
respect to the Premises:

 

I.                The tenant improvements, if any, required to be constructed
and installed in, on or about the Premises in accordance with the terms of the
Lease have been satisfactorily completed and are acceptable to Tenant, subject
to the completion of any punch list items.

 

2.                The Premises have a street address of 5900 N. Mosteller Dr..
Suites 900. 1300. 1400 and

1600. Oklahoma City, OK 73112.

 

3.                The Commencement Date of the Lease is January 1,2003, and the
Expiration Date of the Term is December 31, 2004.  In accordance with the
provisions of the Lease, Tenant’s obligation to pay Rent shall commence on the
Commencement Date.

 

IN WITNESS WHEREOF, the parties hereto have caused this Commencement Certificate
to be executed the day and year first above written.

 

 

 

“Landlord”:

HEBRON COMMUNICATIONS CORPORATION

 

 

5900 N. Mosteller Dr. 41150, OKC, OK 73112

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“Tenant”:

AMERIVISION COMMUNICATIONS, INC.

 

 

5900 Mosteller Dr. #1150, OKC, OK 73112

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

19

--------------------------------------------------------------------------------


 

Exhibit “D”, Work Letter

 

The Landlord agrees to provide, at the sole cost and expense of the Landlord,
the following improvements to the Leased Premises:

 

 

THIS

 

PAGE

 

IS

 

ITENTIONALIY

 

LEFT

 

BLANK.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20

--------------------------------------------------------------------------------


 

Exhibit “E”

 

FOUNDERS TOWER Office Building

 

RULES AND REGULATIONS

 

 

1.             All safes or other heavy articles shall be carried up or into the
premises only at such times and in such manner as shall be prescribed by the
Landlord, and the Landlord shall in all cases have the right to specify the
proper weight and position of any such safe or other heavy article. Structural
analysis required by Landlord shall be at the sole cost of the Tenant. Any
damage done to the building by taking in or removing any safe from overloading
any floor in any way shall be paid by the Tenant. Defacing or injuring, in any
way any, part of the building, by the Tenant its agents or servants, shall be
paid for by the Tenant.

 

2.             No additional signage or other showcases shall be placed in front
of the building or in the court or corridor, without written consent of the
Landlord.

 

3.             No Tenant shall employ any person or persons other than the
janitorial service of the Landlord for the purposes of cleaning or taking charge
of the demised premises, without the written consent of the Landlord; It being
understood and agreed that the Landlord shall be in no way responsible to any
Tenant for any loss of property from the demised premises, however occurring, or
for any damage to the furniture by the janitor or any of his employees, or by
any other person or persons whatsoever. Any person or persons employed by the
Tenant, with the written consent of the Landlord, must be subject to and under
the control and direction of the management of the building, in all things, in
the building and outside of said demised premises.

 

4.             The janitorial service of the building shall at all times keep a
pass key, as well as other agents of the Landlord, and shall at all times be
allowed admittance to said demised premises.

 

5.             No additional locks shall be placed upon any doors without the
written consent of the Landlord, nor shall any duplicate keys be made. The
Landlord shall furnish all necessary keys, and the same shall be surrendered
upon the termination of this lease, and the Tenant shall then give to the
Landlord or his agents, explanation of the combination of all locks upon the
doors of his vaults.

 

6.             The water closets and other water fixtures shall not be used for
any purpose other than those for which they were constructed, and any damage
resulting to them from misuse or the defacing or injury of any part of the
building shall be borne by the person who shall occasion it. No person shall
waste water by interfering with the faucets or otherwise.

 

7.             No dogs or other animals will be allowed in the building, except
qualified therapy animals and then only if approved by the Landlord in writing.

 

8.             No bicycles or similar vehicles will be allowed in the building.

 

9.             Nothing shall be thrown out of the windows of the building, off
the balconies, or down the stairways or other passages. No items of any kind,
including antennas shall be placed on balconies. Tenant should use the balconies
only at their sole risk. Use of the balconies shall not subject the Landlord to
any liability. Further, the Landlord makes no warranties as to the safety of the
balconies for any use whatsoever.

 

10.           The Landlord or his agents shall have the right to enter the
demised premises to examine the same or to make such repairs, alterations or
additions as the Landlord shall deem necessary for the safety, preservation or
improvement of the building; and the Landlord or his agents may show said
demised premises.

 

21

--------------------------------------------------------------------------------


 

11.           Tenants, their employees, clerks or servants, shall not use the
demised premises for the purpose of lodging rooms, or for any immoral or
unlawful purposes.

 

12.           Neither Tenant, his agents or employees shall disturb the
occupants of the building by the use of musical instruments, making unseemly
noises, or by interference in any way.

 

13.           Movement in or out of the Building of furniture or office
equipment. or dispatch or receipt by Tenant of any merchandise or materials,
which requires use of elevators or stairways, or movement through Building
entrances or lobby shall be restricted to hours designated by landlord. All such
movement shall be under supervision of Landlord and in the manner agreed between
Tenant and Landlord by pre-arrangement before performance. Such pre-arrangement
initiated by Tenant will include determination by Landlord and subject to his
decision and control of the time, method and routing of movement, and
limitations imposed by safety or other concerns which may prohibit any article,
equipment or any other item from being brought into the Building.  Tenant is to
assume all risk as to damage to articles moved and injury to persons or public
engaged or not engaged in such movement, including equipment, property and
personnel of Landlord if damaged or injured as a result of acts in connection
with carrying out this service for Tenant from time of entering the tract on
which the Building stands to completion of work; and Landlord shall not be
liable for acts of any person engaged in, or any damage or loss to any of said
property or persons resulting from any act in connection with such service
performed for Tenant.

 

14.           No signs will be allowed in any form on exterior of Building or
windows inside or out, and no signs except in uniform location and uniform
styles fixed by Landlord will be permitted in the public corridors or on
corridor doors or entrances to Tenant’s space.  All signs will be contracted for
by Landlord for Tenant at the rate fixed by Landlord from time to time, and
Tenant will be billed and pay for such service accordingly.  Except as otherwise
provided for in this Lease.

 

15.           No draperies, shutter, or other window covering shall be installed
on exterior windows or walls or windows and doors facing public corridors
without landlord’s prior written approval.

 

16.           Tenant shall not place, install or operate on the demised premises
or in any part of the Building, any engine, stove, or machinery, or conduct
mechanical operations or cook thereon or therein (microwave oven excepted), or
place or use in or about premises any explosives, gasoline, kerosene, oil,
acids, caustics, or any other inflammable, explosive, or hazardous materials
without written consent of Landlord. Candles and electric space heaters are fire
hazards and are prohibited from use in the Building.

 

17.           Landlord will not be responsible for lost or stolen personal
property, equipment, money, jewelry, documentation or files from the demised
premises or public rooms regardless of whether such loss occurs when area is
locked against entry or not.

 

18.           None of the entries, passages, doors, elevators, elevator doors,
hallways, or stairways shall be blocked or obstructed or any rubbish, litter,
trash, or material of any nature placed, emptied or thrown into these areas, or
such areas be used at any time except for ingress by Tenant, Tenant’s agents,
employees, or invitees.

 

19.           Tenant shall store all its trash and garbage within its demised
premises. No materiel shall be placed in the trash boxes or receptacles if such
material is such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage and with out
being in violation of any law or ordinance governing such disposal. All garbage
and refuse disposal shall be made only through entryways and elevators provided
for such purposes and at such times as Landlord shall designate.

 

20.           The Tenant will not mark, paint, drill into or in any way deface
any part of the Leased Premises or the Building.  No boring, cutting, or
stringing of wires will be permitted except with the prior written consent of
the Landlord and as the Landlord might direct. The Tenant will not install any
tile or other similar floor covering without the prior written consent of the
Landlord. The Tenant will refer all contractors, representatives and
installation technicians rendering any service to the Tenant to the Landlord for
the Landlord’s supervision, approval and control before the performance of any
such service (the foregoing provisions will apply to all work performed in the
Building at the Tenant’s request, including, but not limited to, installations
of telephones,

 

22

--------------------------------------------------------------------------------


 

telegraph equipment, electrical devices and all installations of every nature
affecting floors, walls, woodwork, trim, windows, ceilings, equipment and any
other portion of the Building).

 

21.           These Rules and Regulations are in addition to, and shall not be
construed to in any way modify, alter or amend, in whole or in part, the terms,
covenants, agreements and conditions of any lease covering premises in the
Building.

 

#

 

23

--------------------------------------------------------------------------------


 

ADDENDUM

 

 

THIS ADDENDUM is made this 26th day of Jan., 2003 between HEBRON COMMUNICATIONS
CORPORATION, a Florida corporation (the “Landlord”) and AMERIVISION
COMMUNICATIONS INC., an Oklahoma corporation (the “Tenant”).

 

WITNESSETH

 

WHEREAS, the Landlord and the Tenant have executed that certain Office Lease
(the “Lease”) dated November 18, 2002 attached hereto, covering a portion of the
space in the Building;

 

WHEREAS, the Landlord and the Tenant have reached certain agreements. which are
not reflected by the Lease, and to the extent the provisions of this Addendum
are inconsistent with the Lease, the terms of this Addendum will control;

 

WHEREAS, unless specifically defined herein, the capitalized terms used in this
Addendum will have the meanings defined in the Lease; and

 

WHEREAS, the section numbers, which follow, correspond with the same section
numbers as are contained in the Lease.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Landlord and the Tenant agree as follows:

 

 

ARTICLE 20, STORAGE SPACE.  Add the following new paragraph to the Lease. During
the initial Term of this Lease, Tenant shall be allowed to store office items in
1,136 Usable Square Feet in the lower level of the annex building as depicted on
Exhibit A-2 attached hereto.  In lieu of Rent on said Storage Space, Tenant
shall provide to Hebron Communications Corporation seven (7) telephones and
seven (7) business lines on Tenant’s telephone network within the Building.
Landlord’s obligation to provide said Storage Space at no charge shall terminate
upon the Expiration Date of this Lease Agreement. Tenant’s obligation to provide
said telephones and business shall terminate at the earlier of the Expiration
Date of this Lease or upon the date that Hebron Communications Corporation
ceases to occupy space within the Building.

 

 

 

“Landlord”:

 

HEBRON COMMUNICATIONSCORPORATION

 

 

 

 

5900 N. Mosteller Dr. #1150, OKC, OK 73112

 

 

 

 

 

 

 

 

By:

/s/ John E. Telling

 

 

 

 

John E. Telling, President

 

 

 

 

 

 

 

 

 

 

 

 

“Tenant”:

 

AMERIVISION COMMUNICATIONS, INC.

 

 

 

 

5900 N. Mosteller Dr., #1600, OKC, OK  73112

 

 

 

 

 

 

 

 

By:

/s/ David W. Clark

 

 

 

 

David W. Clark, Chairman of the Board

 

 

24

--------------------------------------------------------------------------------